NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



LARRY PEARCE,                          )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D15-3078
                                       )
BRANCH BANKING AND TRUST               )
COMPANY as Successor by                )
merger to REPUBLIC BANK                )
ONEWEST BANK, FSB;                     )
STIRLING HEIGHTS                       )
HOMEOWNERS ASSOCIATION,                )
INC.; UNKNOWN SPOUSE OF                )
LARRY PEARCE; and OKSANA L.            )
PEARCE,                                )
                                       )
             Appellees.                )
                                       )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for
Pinellas County; Marion L. Fleming,
Judge.

Larry Pearce, pro se.

Morgan L. Weinstein of Weinstein Law,
P.A., Hollywood; and Marian Kennady
and David A. Friedman of Van Ness Law
Firm, PLC, Deerfield Beach, for Appellee
Branch Banking & Trust Company.

No appearance for remaining
Appellees.
PER CURIAM.


           Affirmed.


SILBERMAN, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-